DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21-25,27-36 and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snibbe et al. (US 2010/0122174 A1) in view of Butler et al. (US 8,626,668 B2).
As to claim 21, Snibbe discloses a video communication system [14 on FIG. 1] comprising: 
a housing [Computer system 18 on FIG. 1] configured to be carried by a user [“Computer system 18 carries by the user.” Paragraph 0034]; 
an input device [Sensor 20 on FIG. 1] integrated with the housing and configured to receive identification information [Email address of the user] associated with a user [“Computer system 18 in communication with sensors 20 (receiving identification data of the message). Kiosk 22 then collects the email address of the user.” Paragraphs 0029-0030]; and 
a message-recording device [Camera 20 on FIG. 1] integrated with the housing and configured to capture media data [“A user’s physical interaction with interactive system 16 and his/her social interaction with other users of the system of FIG. 1 are captured as media data by camera 20.” Paragraph 0029]; 
wherein the video communication system is configured to: associate the captured media data with the identification information associated with the user [“The user’s interactions with the selected media content is recorded using camera/sensors 20 and stored in database 26 as interactive media content, which includes the media content and associated metadata that represents the recorded user interaction with the media content. Kiosks 22 then collects the email address of the user and stores this email address as additional metadata associated with the media content.” Paragraph 0030]; and 
transmit, to a device [Server 40 on FIG. 1] connected to a communication network [Internet net 34 on FIG. 1], the captured media data to enable access [Sharing with others] of the captured media data via the communication network [“The user selects his/her interactive media for sharing with others. Kiosk 22 sends the interactive media to a system server 40 via the Internet 34.” Paragraph 0030], 
wherein the message-recording device comprises a mobile telecommunication device [“A computer system 18 (which is a mobile device) in communication with sensors to record messages.” 20 on FIG. 1 and Paragraph 0029]. 
Snibbe discloses a remote access to a media data sharing over the network but fails to disclose a predetermined length of time to share.
However, Butler teaches wherein the access to the captured media data is limited to a predetermined length of time [Column 7, line 65 to column 8, line 9]. 
Snibbe and Butler are analogous because they are all directed to a video kiosk system. One of ordinary skill in the art “at the time of the invention would have found obvious using the predetermined limit time to share videos taught by Butler in an kiosk sharing metadata such as that of Snibbe as suggested by Butler, for the obvious purpose of restricting access based on user’s account having no credit left, by combining prior art elements according to known methods to yield predictable results. 

As to claim 22, Snibbe discloses the video communication system of claim 21, wherein the housing is portable such that it is light enough, rugged enough, and free enough of encumbering external connections [Paragraph 0032].  

As to claim 23, Snibbe discloses the video communication system of claim 22, wherein the message-recording device comprises a camera of the mobile telecommunication device [Paragraph 0030]. {10483280: }2  

As to claim 24, Snibbe discloses the video communication system of claim 21, wherein the mobile telecommunication device comprises a cell phone [Paragraph 0032]. 

As to claim 25, Snibbe discloses the video communication system of claim 21, wherein the mobile telecommunication device is configured to receive input relating to a selection of an image to be combined with the media data [Paragraph 0029].  

As to claim 27, Snibbe discloses the video communication system of claim 21, wherein the mobile telecommunication device comprises at least one of a personal digital assistant or tablet computer [Paragraph 0032].  
As to claim 28, Snibbe discloses the video communication system of claim 21, wherein the mobile telecommunication device is removably integrated with the housing [Paragraph 0029].  
As to claim 29, Snibbe discloses the video communication system of claim 21, wherein the mobile telecommunication device comprises the input device [Paragraph 0036].  

As to claim 30, Snibbe discloses the video communication system of claim 21, further comprising a display integrated with the housing [Paragraph 0050]. {10483280: }3  

As to claim 31, Snibbe discloses the video communication system of claim 30, wherein the mobile telecommunication device comprises the display [Paragraph 0032]. 

As to claim 32, Snibbe discloses the video communication system of claim 30, wherein the display renders information associated with at least one of the received identification information or the captured media data [Paragraph 0036].  

As to claim 33, Snibbe discloses the video communication system of claim 21, wherein the user input comprises a user identity associated with a user who is the subject of the media data [Paragraph 0036].  

As to claim 34, Snibbe discloses the video communication system of claim 33, wherein the user identity comprises a social networking website account identity [Paragraph 0038].  

As to claim 35, Snibbe discloses a media message communication system [14 on FIG. 1] comprising: a portable kiosk [Kiosk system 22 on FIG.1] configured to communicate with a network [Internet 34 on FIG. 1], the kiosk comprising: 
a housing [24on FIG. 1]; 
a message-recording device  [Database 26 on FIG. 1] configured to record a media message [“Kiosk system 11 includes a computer 24, which provides access to database 26 and allows a user to browse and select his/her physical experience from interactive system 16.” Paragraph 0030]; 
a user interface [Computer 24 on FIG. 1] for receiving identification data [Email address] related to the media message [“Kiosk 22 allows user to interact with interactive system 16 using their email address to communicate over the internet 34.” Paragraphs 0029-0030]; and 
wherein the message-recording device and user interface [24 on FIG. 1] are integrated within the housing [“Kiosk system 22 includes a computer 24, which provides access to database 26 and allows user to browse and select his/her physical experience from interactive system 16.” Paragraph 0030]; and 
a database [Database 26 on FIG. 1] connected to the network and configured to: receive the media message and the identification data from the portable kiosk [“The user’s interactions with the selected media content is recorded using camera/sensor 20 and stored in database 26 as interactive media content, which includes the media content and associated metadata that represents the recorded user interaction with the media” Paragraph 0030]; and
 {10483280: }4manage access to the media message by a remote access point [Social network 28 on FIG. 1] based on information associated with a request to access the media message [“A user’s physical interaction with interactive system 16 and his/her social interaction with other users of the system of FIG.1 are captured as media by sensors 20. In one embodiment, a data reader 20 tracks usage data by users of the system, the tracked usage data includes data such as the following: number of users, time usage per user, total time usage, time usage with specific media content by a user.” Paragraph 0031], 
wherein the database is further configured to associate the media message with a user identity [Email address of the user] on a social networking website [Hypertext transfer protocol] based on the identification data [“The user selects his/her interactive media for sharing with other user, and kiosk 22 the collects the email address of the user and stores this email address as additional metadata associated with the media content. Kiosk 22 the send the interactive media to a system of servers 40 via the network.” Paragraph 0030].  
Snibbe and Butler disclose wherein the remote access to the captured media data is limited to a predetermined length of time see the claim 21’s rejection. 

As to claim 36 see claim 2’s rejection.

As to claim 38, Snibbe discloses the media message communication system of claim 35, wherein the database is further configured associated the media message with at least one of a user associated with the capture of the media message or a user associated with providing the portable kiosk [Paragraph 0032].  

As to claim 39, Snibbe and Butler disclose a portable kiosk system comprising: see claim 35’s rejection. 

As to claim 40, Snibbe and Butler disclose the media message communication system of claim 39, further comprising a database connected to the communication network configured to publish the media message to a social media network for the predetermined limited length of time. See claim 35’s rejection.




Response to Arguments
Applicant’s arguments with respect to claim(s) 21-25,27-36 and 38-40 have been considered but are moot because the new ground of rejection.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
August 4, 2022